United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2951
                                ___________

Jessie Robinson,                        *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Randall Morgan, Warden, Arkansas        *
Department of Correction; Curtis        *
Hampton, Lt., Correctional Officer,     *
Arkansas Department of Correction;      *
Roger, Correction Officer, Arkansas     * Appeal from the United States
Department of Correction; Tracy Brock, * District Court for the
Correction Officer, Arkansas            * Eastern District of Arkansas
Department of Correction, originally    *
sued as “Tracy Broch”; George Barnes *         [UNPUBLISHED]
Correction Officer, Arkansas            *
Department of Correction, originally    *
sued as “Barnes”; PHP Healthcare        *
Corporation, Medical Staff, Arkansas    *
Department of Correction, originally    *
sued as “PHP Healthcare,”               *
                                        *
            Appellees.                  *
                                   ___________

                        Submitted:   August 6, 1999

                            Filed: August 11, 1999
                                ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                                    ___________

PER CURIAM.

       Jessie Robinson brought this action against various prison officials and PHP
Healthcare Corporation, claiming he was subjected to excessive force and deliberate
indifference to his medical needs. The district court1 dismissed three of the six
defendants, and Robinson has filed a notice of appeal. Because there is no final order
dismissing all claims and parties, we lack jurisdiction over this appeal. See 28 U.S.C.
§ 1291; Fed. R. Civ. P. 54(b); Bullock v. Baptist Mem’l Hosp., 817 F.2d 58, 59 (8th
Cir. 1987). Accordingly, we dismiss the appeal. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-